Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/22/2022 has been entered. 
	
DETAILED ACTION

Claims 1-42 are currently pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 11, 15-19, 21, 25, 29-33, 35 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Herdrich et al. (U.S. Pub. No. 20130262902 A1), and further in view of Athas et al. (U.S. Pub. No. 20050132239 A1).
Herdrich was cited in a previous Office Action.

As per claim 1, Herdrich teaches the invention substantially as claimed including a method for servicing a task in a computer system, comprising:
receiving the task and responsive to the task being serviceable without waking a fabric based upon a first metric … servicing the task by a first service stage circuitry (par. [0027] … the PCU or other processor logic may be configured to direct all wake events to a smallest available core; for example, par. 0028 … When the accelerator runs out of data, it directs a wake signal to request additional data that can be from the small core, which wakes and determines that this simple data move [task] operation can be accomplished without waking the large core, thus saving power. Thus, the data move operation [task] is serviced by small core without waking other larger cores of the multicore processor [fabric]);
responsive to the task requiring the first processing resource, servicing the task by the first processing resource without waking a second processing resource unit upon a second metric … (par. 0028 … If a timer interrupt arrives and the small core wakes up and instead detects that a complex vector operation (like a 256-bit AVX instruction) exists in the instruction stream, the large core may be awakened to handle the complex instruction (and other instructions in this stream) to enable reduced latency; par. 32 … If the small core cannot handle a requested operation because it does not have ISA support [resource] … the small core may issue an undefined instruction fault … If the fault is due to the small core not having the appropriate hardware support for handling the instruction, the PCU can cause the execution state … to be transferred to a corresponding large core to handle the requested instruction); and
As described above, Herdrich teaches a small core [first service stage circuitry] capable of performing data move operation [task] which does not require larger cores, while a large core [first processing unit] is configured to perform complex operations responsive to complex operation not being serviceable by the small core.
While Hendrich does not expressly describe responsive to the task requiring the second processing resource, servicing the task by the second processing resource unit.
Herdrich further suggests servicing the task by the second processing unit when a smaller task cannot handle a task (par.  0020 describes that instead of having only two types of cores, namely a large core and a small core, other embodiments may have multiple hierarchies of cores, including at least a large core [equiv. to second processing resource], a medium core [equiv. first processing resource] and a small core [equiv. to first service stage circuitry], with the medium core having a larger chip real estate than the small core but a smaller chip real estate than the large core and corresponding power consumption. That is, the processor system may have multiple types of processor cores namely a small core, a medium core and a larger core [herein after largest core], the medium core having larger capacity and power consumption than the small core, and the largest core having a larger capacity and power consumption than both the small core and medium core. For purposes examination, the small core and medium core are same as the small core and large core above, while the largest core is considered to be larger than both the small core and medium core. In this way, when a complex operation/task is not serviceable or cannot be handled by either the small core or the medium core, the complex operation may be serviced by the largest core).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Herdrich, by including a plurality of types of cores including at least a small core, a medium core and large core, to service different types of tasks/interrupts as suggested by Herdrich, such that when a task/interrupt type cannot be handled by the small core or the medium core, the largest core can be awaken to service the task/interrupt with predictable results. This would have provided for reducing energy consumption by the multi-core processor by mainly assigning tasks to be serviced by either of the small core, medium core or large core based on their task resource requirements or needs.
Herdrich does not expressly describe: based upon a first metric indicating that a first processing resource is not required; based upon a second metric indicating that the second processing resource is not required.
However, Athas teaches based upon a first metric indicating that a first processing resource is not required; based upon a second metric indicating that the second processing resource is not required (par. 0012 … Upon receiving a task to be executed on the multiprocessor system, the system determines whether to execute the task on the high-performance processor or the energy-efficient processor based on performance requirements for the task and/or energy usage considerations.  Here, performance requirements or energy usage [equiv. to metrics] are the indicators used in determining whether a task should/should not be executed or serviced on a high-performance processor). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Herdrich by incorporating the method of allocating tasks to processors based on performance requirements and/or energy usage as set forth by Athas because this would have allowed for efficiently assigning tasks to appropriate processors based on performance requirements/energy usage as this would have allowed for reducing energy consumption when tasks do not require high-performance resources, while also enhancing performance of tasks by assigning some types of task to high performance resources.

As per claim 2, Herdrich further teaches wherein the task is submitted for
servicing by any one of an input/output (10) domain/sensors, an always on timer,
or a fabric/Local Advanced Programmable Interrupt Controller (LAPIC) timer (par.
[0002] Examples of operations to be handled upon exiting a low power state include
keyboard inputs, timer interrupts, network interrupts and so on; par. 0028 a complex
vector operation (like a 256-bit AVX instruction); par. 0040 an advanced programmable
interrupt controller (APIC) 465).

As per claim 3, Herdrich teaches wherein the I/O domain/sensors or the always on timer submit the task to the first service stage circuitry for servicing (par. 0028 When the accelerator runs out of data, it directs a wake signal to request additional data that can be from the small core, which wakes and determines that this simple data move [I/O] operation can be accomplished without waking the large core; par. [0002] Examples of operations to be handled upon exiting a low power state include keyboard inputs, timer interrupts, network interrupts).

As per claim 4, Herdrich further teaches wherein the first service stage circuitry is a General Purpose Input Output (GPIO)/initial service stage circuitry (par. 0028 … When the accelerator runs out of data, it directs a wake signal to request additional data that can be from the small core [initial service stage circuitry], which wakes and determines that this simple data move [Input Output] operation can be accomplished without waking the large core).

As per claim 5, Athas teaches wherein the first processing resource is a first type of resource (par. 0012 … high-performance processor or the energy-efficient processor).

As per claim 7, Herdrich further teaches wherein when the task requires a first type of resources or requires access to main memory, and is not serviceable by the first service stage entity, an interrupt is routed to the first processing resource (par. 0028 … If a timer interrupt arrives and the small core wakes up and instead detects that a complex vector operation (like a 256-bit AVX instruction) exists in the instruction stream, the large core may be awakened to handle the complex instruction (and other instructions in this stream) to enable reduced latency).

As per claim 11, Herdrich teaches wherein the fabric/LAPIC timer submits a task to the first processing unit (par. 0040 an advanced programmable interrupt controller (APIC) 465).

As per claim 15, it is an apparatus having similar limitations as claim 1. Thus, claim 15 is rejected for the same rationale as applied to claim 1. 

As per claim 16, it is an apparatus having similar limitations as claim 2. Thus, claim 16 is rejected for the same rationale as applied to claim 2.

As per claim 17, it is an apparatus having similar limitations as claim 3. Thus, claim 17 is rejected for the same rationale as applied to claim 3.

As per claim 18, it is an apparatus having similar limitations as claim 4. Thus, claim 18 is rejected for the same rationale as applied to claim 4.

As per claim 19, it is an apparatus having similar limitations as claim 5. Thus, claim 19 is rejected for the same rationale as applied to claim 5.

As per claim 21, it is an apparatus having similar limitations as claim 7. Thus, claim 21 is rejected for the same rationale as applied to claim 7.

As per claim 25, it is an apparatus having similar limitations as claim 11. Thus, claim 25 is rejected for the same rationale as applied to claim 11.

As per claim 29, it is non-transitory computer-readable medium having similar limitations as claim 1. Thus, claim 29 is rejected for the same rationale as applied to claim 1.

As per claim 30, it is non-transitory computer-readable medium having similar limitations as claim 2. Thus, claim 30 is rejected for the same rationale as applied to claim 2.

As per claim 31, it is non-transitory computer-readable medium having similar limitations as claim 3. Thus, claim 31 is rejected for the same rationale as applied to claim 3.

As per claim 32, it is non-transitory computer-readable medium having similar limitations as claim 4. Thus, claim 32 is rejected for the same rationale as applied to claim 4.

As per claim 33, it is non-transitory computer-readable medium having similar limitations as claim 5. Thus, claim 33 is rejected for the same rationale as applied to claim 5.

As per claim 35, it is non-transitory computer-readable medium having similar limitations as claim 7. Thus, claim 35 is rejected for the same rationale as applied to claim 7.

As per claim 39, it is non-transitory computer-readable medium having similar limitations as claim 11. Thus, claim 39 is rejected for the same rationale as applied to claim 11.

Claims 6, 8, 14, 20, 22, 28, 34, 36 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Herdrich and Athas as applied to claim 1, 15 and 29, and further in view of Henry et al. (U.S. Pub. No. US 20120260067 A1).
Henry was cited in a previous Office Action.

As per claim 6, Herdrich and Athas does not expressly disclose: wherein the first type of resources are x86 resources.
However, Henry teaches wherein the first type of resources are x86 resources (par. 0009-0010 provide processor design that is capable of running x86 instruction set architecture (ISA)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Herdrich and Athas to include a processor having resources handle x86 instructions as set forth by Henry, because it would provide for servicing tasks that required translation of x86 instructions, with predictable results.

As per claim 8, Henry teaches wherein the first type of resources are x86 resources (par. 0009-0010 provide processor design that is capable of running x86 instruction set architecture (ISA)).

As per claim 14, Herdrich further teaches … the second processing resource is a central processing unit (CPU) core complex (par.  0020 describes embodiments may have multiple hierarchies of cores, including at least a large core [second processing unit], a medium [first processing unit] core and a small core [first service stage circuitry]. That is, the large core has a larger chip real state area and corresponding power consumption than both the small core and the medium core which itself is bigger than the small core). Meanwhile, Henry teaches first processing resource is a miniprocessor having limited computing power (par. 0009-0010 a microprocessor design that is capable of running x86 instruction set architecture (ISA)).

As per claim 20, it is an apparatus having similar limitations as claim 6. Thus, claim 20 is rejected for the same rationale as applied to claim 6.

As per claim 22, it is an apparatus having similar limitations as claim 8. Thus, claim 22 is rejected for the same rationale as applied to claim 8.

As per claim 28, it is an apparatus having similar limitations as claim 14. Thus, claim 28 is rejected for the same rationale as applied to claim 14.

As per claim 34, it is non-transitory computer-readable medium having similar limitations as claim 6. Thus, claim 34 is rejected for the same rationale as applied to claim 6.

As per claim 36, it is non-transitory computer-readable medium having similar limitations as claim 8. Thus, claim 36 is rejected for the same rationale as applied to claim 8.

As per claim 42, it is non-transitory computer-readable medium having similar limitations as claim 14. Thus, claim 42 is rejected for the same rationale as applied to claim 14.

Claims 9-10, 12-13, 23-24, 26-27, 37-38 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Herdrich and Athas as applied to claim 1, 15 and 29, and further in view of Ginzburg et al. (U.S. Pub. No. U.S. 20140082630 A1).
Ginzburg was cited in a previous Office Action.

As per claim 9, Herdrich and Athas teaches the limitations of claim 7. Herdrich and Athas does not expressly teach wherein the first processing resource determines whether its utilization is below a threshold and includes the capacity for servicing the task, the first processing resource services the task.
However, Ginzburg teaches wherein the first processing resource determines whether its utilization is below a threshold and includes the capacity for servicing the task, the first processing resource services the task (par. 0046 … For example, as discussed above various performance monitors of the small core can be analyzed to determine whether the capabilities of the small core are suitable for the level of performance needed by the process. Based on this information, it can be determined at diamond 370 whether the utilization level is higher than a threshold level for the process; par. 0047 … where the process can be maintained on the small core transparently to the OS; Fig. 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Herdrich and Athas to include the method of determining a utilization level of the cores as set forth by Ginzburg, because the ability to determine a utilization level of a cores would have allowed for determining whether service a task on a current core or migrate to a larger core in order to improve performance. 

As per claim 10, Ginzburg further teaches wherein responsive to the first processing resource utilization being above a threshold or the first processing resource does not have the capacity to service the task, the second processing resource is awoken to service the task (par. 0047 If the determined utilization is above the threshold level, control passes to diamond 375 where it can be determined whether the process has been switched between the cores greater than a threshold number of times. Note that in some embodiments multiple threshold levels may be present to account for hysteresis. If this count value exceeds the given threshold, this indicates that for some reason the process continues to be switched back to the large core from the small core).

As per claim 12, Ginzburg teaches wherein the first processing resource determines whether its utilization is below a threshold and includes the capacity for servicing the task, the first processing resource services the task (par. 0046 … For example, as discussed above various performance monitors of the small core can be analyzed to determine whether the capabilities of the small core are suitable for the level of performance needed by the process. Based on this information, it can be determined at diamond 370 whether the utilization level is higher than a threshold level for the process; par. 0047 … where the process can be maintained on the small core transparently to the OS; Fig. 5).

As per claim 13, Ginzburg teaches wherein responsive to the first processing resource utilization being above a threshold or the first processing resource does not have the capacity to service the task, the second processing resource is awoken to service the task (par. 0047 If the determined utilization is above the threshold level, control passes to diamond 375 where it can be determined whether the process has been switched between the cores greater than a threshold number of times. Note that in some embodiments multiple threshold levels may be present to account for hysteresis. If this count value exceeds the given threshold, this indicates that for some reason the process continues to be switched back to the large core from the small core).

As per claim 23, it is an apparatus having similar limitations as claim 9. Thus, claim 23 is rejected for the same rationale as applied to claim 9.

As per claim 24, it is an apparatus having similar limitations as claim 10. Thus, claim 24 is rejected for the same rationale as applied to claim 10.

As per claim 26, it is an apparatus having similar limitations as claim 12. Thus, claim 26 is rejected for the same rationale as applied to claim 12.

As per claim 27, it is an apparatus having similar limitations as claim 13. Thus, claim 27 is rejected for the same rationale as applied to claim 13.

As per claim 37, it is non-transitory computer-readable medium having similar limitations as claim 9. Thus, claim 37 is rejected for the same rationale as applied to claim 9.

As per claim 38, it is non-transitory computer-readable medium having similar limitations as claim 10. Thus, claim 38 is rejected for the same rationale as applied to claim 10.

As per claim 40, it is non-transitory computer-readable medium having similar limitations as claim 12. Thus, claim 40 is rejected for the same rationale as applied to claim 12.

As per claim 41, it is non-transitory computer-readable medium having similar limitations as claim 13. Thus, claim 41 is rejected for the same rationale as applied to claim 13.


Response to Arguments
Applicant's arguments filed 04/22/2022 have been fully considered but they are not persuasive. 

(1) The applicant argues in page 15-16 for claim 1 that neither of the prior art  cited Herdrich and Davis teaches “there is no disclosure, teaching or suggestion in Herdrich of “receiving the task and responsive to the task being serviceable without waking a fabric based upon a first metric indicating that a first processing resource is not required, servicing the task by a first service stage circuitry’, “responsive to the task requiring the first processing resource, servicing the task by the first processing resource without waking a second processing resource based upon a second metric indicating that the second processing resource is not required”, and “responsive to the task requiring the second processing resource, servicing the task by the second processing resource”.

As per point 1, the examiner respectfully disagrees with applicant because the prior art cited reasonably the limitations as claimed. For example, Herdrich, par. [0028], reasonably describes that when the accelerator runs out of data, it directs a wake signal to request additional data that can be from the small core, which wakes and determines that this simple data move operation [task] can be accomplished without waking the large core, thus saving power. That is, the data move task is serviced by small core [first stage circuit] without waking other larger cores of the multicore processor [first and second processing resources]. Herdrich, further discloses par. 0028 that If a timer interrupt [task] arrives and the small core wakes up and instead detects that a complex vector operation [task] (like a 256-bit AVX instruction) exists in the instruction stream, the large core may be awakened to handle the complex instruction (and other instructions in this stream) to enable reduced latency; par. 0032 … If the small core cannot handle a requested operation because it does not have ISA support [resource], the small core may issue an undefined instruction fault, then, If the fault is due to the small core not having the appropriate hardware support for handling the instruction, the PCU can cause the execution state to be transferred to a corresponding large core to handle the requested task. Additionally, new prior art, Athas, discloses par. 0012, that upon receiving a task to be executed on the multiprocessor system, the system determines whether to execute the task on the high-performance processor or the energy-efficient processor based on performance requirements for the task and/or energy usage considerations.  That is, the performance requirements of the task or energy usage [equiv. to metrics] serve as indicators to determine whether a task should be/should not be executed or serviced by a energy-efficient processor or a high-performance processor. Therefore, applicant’s arguments are unpersuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 20090037911 A1 teaches methods for assigning tasks to processors in heterogeneous multiprocessors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WH/
Examiner, Art Unit 2195

	
	
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195